DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show every single detail of claim 1, and additionally the galley of claim 7 incorporating the chiller device details which are similar to claim 1.
Ayres et al. US 2013/0227966 Al teach a flatpack air chiller device, comprising: at least one primary air intake  configured to receive a primary ambient air supply; at least one secondary air intake   configured to receive a secondary ambient air supply; a primary chiller subsystem comprising: at least one primary thermoelectric device in thermal communication with the primary ambient air supply via a primary hot side and with the secondary ambient air supply via a primary cold side, the primary hot side and the primary cold side coupled by at least one primary thermoelectric module, the primary thermoelectric device configured to chill the secondary ambient air supply according to at least one primary voltage through the primary thermoelectric module (figs 2-3) and at least one control processor operatively coupled to the primary thermoelectric device and the secondary thermoelectric device and to a power source, the control processor configured to adjust at least one of the primary voltage and the secondary voltage., but the configuration is different since US 2013/0227966 Al fail to teach the secondary chiller subsystem comprising: at least one main air intake configured to receive a recirculating air supply from an air recirculation network; at least one secondary thermoelectric device in thermal communication with the chilled secondary air supply via a secondary hot side and with the recirculating air supply via a secondary cold side, the secondary hot side and the secondary cold side coupled by at least one secondary thermoelectric module, the secondary thermoelectric device configured to chill the recirculating air supply according to at least one secondary voltage through the secondary thermoelectric module; and at least one main air outlet configured to channel the chilled recirculating air supply through the air recirculation network.
Also, US 6412286 teach a flatpack air chiller device, comprising: at least one primary air intake configured to receive a primary ambient air supply; at least one secondary air intake configured to receive a secondary ambient air supply; a primary chiller subsystem comprising: at least one primary thermoelectric device in thermal communication with the primary ambient air supply via a primary hot side and with the secondary ambient air supply via a primary cold side, the primary hot side and the primary cold side coupled by at least one primary thermoelectric module, the primary thermoelectric device configured to chill the secondary ambient air supply according to at least one primary voltage through the primary thermoelectric module; and at least one internal air intake configured for channeling the chilled secondary ambient air supply to a secondary chiller subsystem; the secondary chiller subsystem comprising: at least one main air intake configured to receive a recirculating air supply from an air recirculation network; at least one secondary thermoelectric device in thermal communication with the chilled secondary air supply via a secondary hot side and with the recirculating air supply via a secondary cold side, the secondary hot side and the secondary cold side coupled by at least one secondary thermoelectric module, the secondary thermoelectric device configured to chill the recirculating air supply according to at least one secondary voltage through the secondary thermoelectric module; and at least one control processor operatively coupled to the primary thermoelectric device and the secondary thermoelectric device and to a power source, the control processor configured to adjust at least one of the primary voltage and the secondary voltage, but the configuration is different since US 6412286 fail to teach and at least one main air outlet configured to channel the chilled recirculating air supply through the air recirculation network. 
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190383844 A1, US 20190069441 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763